DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on February 28, 2022 not comply with the requirements of 37 CFR 1.121(c) because the claims have been significantly amended and were not properly underlined indicating added subject matter. FOR THIS ACTION ONLY the examiner is entering the claims and examining them as best understood. All future amendments must be properly marked up.
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Terminal Disclaimer
The terminal disclaimer filed on February 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11060346 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because: the wrong form was used. Please use PTO/AIA /25 form for pending reference applications (Pending Reference) - after September 16, 2012 or use PTO/AIA /26 for prior patent applications (Prior Patent) - after September 16, 2012. Please resubmit, no fee is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,060,346. Although the claims at issue are not identical, they are not patentably distinct from each other because the recite the same subject matter in different terms.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Page 1 of claim 1, line 2-3 and line 6 recite “each of the mount bar” which is grammatically incorrect. The claim should read --each of the mount bars-- or --each mount bar--
Page 1 of claim 1, line 8 recites “the shade installed”  should read --the shade is installed--.
Page 1 of claim 1, line 11 recites “a U-shaped” which should read --a U-shape--.
Page 1 of claim 1, line 17 recites “each of buffering spaces formed between each locating board and each abutting portion so as to enable the abutting portion to slightly expand outwardly” is grammatically incorrect. The claim should read --each buffering space formed between each locating board and each abutting portion enable the abutting portion to slightly expand outwardly--.
Page 1 of claim 1, the last line recites “to enable the covers to sleeved thereon” which is grammatically incorrect. The claim should read --to enable the covers to be sleeved thereon--. 
Claim 2 recites “each of the mount bar” which is grammatically incorrect. The claim should read --each of the mount bars-- or --each mount bar--.
Appropriate correction is required. Applicant is advised to carefully review the claims for grammatically accuracy as some instances may have been inadvertently missed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the end of the locating board.” It is unclear which locating board is being referred to since it is understood that there are two locating boards defined (“each…form a locating board…the two locating boards”). There is also a lack of antecedent basis for “the end” in the claim.
Claim 1 recites “wherein the weight track is coupled outside of the mount bar.” It is understood that two mount bars are required of the window shade and it is unclear which mount bar is “the mount bar.” Should the claim refer to the mount bar at the bottom portion of the shade? 
Further, it is unclear what is meant by the recitation “wherein the weight track is coupled outside of the mount bar through the connecting space, and with the locating boards and the buffering spaces.” How  is the weight track coupled “through the connecting space, and with the locating boards and the buffering spaces?” How is it coupled through the connecting space? And what is meant by “with 
Claim 1 recites “the flexible abutting portions.” There is a lack of antecedent basis for the limitation. The claim does not previously set forth for “the flexible abutting portions” the claim only previously recites abutting portions.
Claim 1 recites “sleeved thereon easily.” What defines the metes and bounds of “easily?” It is unclear what defines how easily the covers are sleeved.
Claim 1 recites “the positions” and there is a lack of antecedent basis for the limitation as positions were not previously defined.
Claims 2 and 3 depend from claim 1 and inherit these issues.
Claim 2 recites “the two lateral ends.” There is a lack of antecedent basis for the limitation. The claims did not previously set forth for lateral ends of the mount bars. Claim 1 previously recites “each of two lateral ends of the weight track.” 
In view of the 112 issues discussed the claims have been examined as best understood.
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered. As discussed above, the claim amendments introduce 112 issues and the terminal disclaimer was not properly filed. Regarding the art rejections, as best understood, the claim amendments overcome the closest prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634